The Honorable David Bisbee State Senator 14068 Pyramid Drive Rogers, AR 72758-0116
Dear Senator Bisbee:
I am writing in response to your request for an opinion concerning A.C.A. § 14-38-115 (Supp. 2005), which is the codification of Act 1237 of 2005. This act established an alternative method for incorporation as a city or town by authorizing a petition for an election on the incorporation.
Your specific question pertains to the publication requirement in connection with the notice of a public hearing on the petition. The relevant provision states:
  (d)(1) Upon the filing of a petition for incorporation, the county judge shall set the time for a public hearing on the petition and shall communicate to the petitioners, or their agent, a time and place for the hearing, that shall not be less than thirty (30) days after the filing of the petition.
  (2)(A) The petitioners or their agent shall publish a notice in some newspaper of general circulation in the county for not less than three (3) consecutive weeks.
  (B) The notice shall contain the substance of the petition and state the time and place set for the public hearing.
A.C.A. § 14-38-115(d) (Supp. 2005) (emphasis added).
As you note, this subsection does not state the number of times per week that the notice must be published. You have therefore asked for "clarification on the number of times per week publication in a newspaper is required[.]"
RESPONSE
The answer to your question is found in A.C.A. § 16-3-102, which provides as follows:
  (a) When any legal advertisement or notice is required by law to be published and no definite time is given for it to run, it shall be construed to mean for one (1) week.
  (b) When a definite time is specified, it shall be construed to mean once a week during the time so specified, except that when a definite time is specified for publication of constitutional amendments proposed by the General Assembly, it shall be construed to mean publication in four (4) weekly issues of some newspaper in each county as is provided by law.
A.C.A. § 16-3-102 (Repl. 1999) (emphasis added).
In response to your question, therefore, it is my opinion that the notice under A.C.A. § 14-38-115(d) must be published once a week for three consecutive weeks.
Assistant Attorney General Elisabeth A. Walker prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
MB:EAW/cyh